Citation Nr: 0630400	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  02-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to July 
1971.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 2005, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, for additional development.  Two of 
three claims remanded by the Board in January 2005 have been 
granted by the RO and are not at issue before the Board at 
this time (because they have been granted).  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  A November 1999 rating decision denied service connection 
for arthritis. 

2.  Evidence added to the record since the November 1999 
rating decision denying service connection for arthritis is 
not cumulative of previously considered evidence and, when 
viewed in conjunction with the evidence previously of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The competent medical evidence demonstrates that the 
veteran's arthritis of multiple joints was not incurred 
during or as a result of active duty from December 1969 to 
July 1971, and may not be so presumed.  




CONCLUSIONS OF LAW

1.  Evidence received since the November 1999 rating decision 
denying service connection for arthritis of multiple joints 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

2.  Service connection for arthritis of multiple joints is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The November 1999 rating decision denying service connection 
for a mental disorder is final and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105 (West 
2002).  In order to reopen this claim, the veteran must 
present or secure new and material evidence with respect to 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Regulations adopted by VA addressing VA's duty to notify and 
assist claimants include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  However, these 
changes are applicable only to claims to reopen filed on or 
after August 29, 2001.  As the veteran's claim was filed 
prior to that date, these changes are not applicable in this 
case.

The November 1999 rating decision explained that it denied 
service connection for arthritis because there were no 
service medical records showing the condition, or post-
service medical records showing the condition to a 
compensable degree within one year from separation.  Evidence 
of record at that consisted of the veteran's service medical 
records, post-service medical records, and lay statements 
from the veteran's father, mother and spouse.  

The Board finds that the veteran has submitted new and 
material evidence to reopen the claim for service connection.  
Evidence submitted subsequent to the November 1999 rating 
decision includes a March 2003 medical opinion from a 
treating private orthopedic surgeon.  The private doctor 
states that the veteran had persistent pain in the neck, 
shoulders, right hip and back; limited motion of the right 
shoulder; a limp on the right side; and arthritic changes in 
the right sacroiliac joint.  X-rays shows osteopenia, which 
the doctor described as certainly unusual for a man of the 
veteran's age.  The private doctor stated that this was a 
direct result of the veteran's duties in Vietnam, where he 
was constantly carrying a pack that weighed 100 pounds or 
more.  

This evidence is material within the meaning of 38 C.F.R. 
§ 3.156.  It is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is whether the veteran incurred or 
aggravated arthritis during active duty.  It is not 
cumulative or redundant.  It is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  It contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability...."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  Further, the credibility of the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In light of the foregoing, the claim for service connection 
for arthritis of multiple joints is reopened.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the U.S. Court of Appeals for 
Veterans Claims (Court) in Sutton v. Brown, 9 Vet. App. 553 
(1996).  In Sutton, the Court stated, in pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim, the appellant has 
been provided with pertinent laws and regulations regarding 
service connection.  He has been given the opportunity to 
review the evidence of record and submit arguments in support 
of his claim.  The appellant's arguments have focused 
squarely on the issue of service connection, not whether new 
and material evidence has been submitted.  Accordingly, the 
Board may proceed with this case. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran has contended that he now has arthritis of 
multiple joints due to carrying packs and gear in Vietnamese 
jungles that weighed 100 pounds.  His father, mother and 
spouse have submitted statements that he carried 100 pound 
packs in Vietnam, lost strength in the arms and shoulder 
while on active duty, and continues to have problems with 
shoulder pain and lack of strength.  

The veteran testified during an October 2004 hearing that his 
post-service employment included work at a foundry carrying 
50-60 pound casings, and work at a shop rebuilding starters, 
alternators and water pumps that weighed from 5 to 75 pounds.  
The Board finds that such facts provide evidence against the 
claim that it was the veteran's service many years ago that 
have caused his current problem.

The veteran's DD 214 reflects that that his MOS was armor 
crewman and he received the Combat Infantry Badge.  He does 
not contend that his arthritis is related to combat and 
38 U.S.C.A. § 1154(b) does not apply to his claim.  

Service medical records are negative for complaints, 
symptoms, findings or diagnoses of arthritis.  Post-service 
medical records are also negative for pertinent complaints, 
symptoms, findings or diagnoses within one year of the 
veteran's separation from service.  Because arthritis was not 
seen during service, service connection may not be 
established based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage, 10 
Vet. App. at 494-97.  Because arthritis was not seen within 
one year of the veteran's separation from service, 
presumptive service connection is not warranted.  The Board 
finds that the service medical records provide evidence 
against this claim. 

Although the veteran has asserted that he first sought 
treatment for arthritis in the late 1970's or early 1980's, 
private and VA medical evidence reflects treatment for 
arthritis beginning in 1999.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no credible 
objective evidence to support a theory that this disability 
is related to the conditions of service more than 35 years 
ago.  

Records of private treatment in 2000 and 2002 include 
diagnoses of myofascial neck and shoulder pain, probable 
carpal tunnel syndrome bilaterally, and possible peripheral 
neuropathy.  A private physician noted that the veteran 
wanted him to comment whether Vietnam could be associated 
with his condition.  The physician stated that it possibly 
could, but the entire picture did not immediately suggest 
that unless it really did start back then.  It could be a 
multifactorial problem.  It could also have started in 
Vietnam.  

This opinion weighs against the veteran's claim in that it 
fails to list a diagnosis of arthritis.  It is equivocal as 
to whether the diagnosed conditions are even related to the 
veteran's active duty.  Overall, it does not support the 
veteran's claim.  

As noted above, a March 2003 medical opinion from a treating 
private orthopedic surgeon provides that the veteran had a 
variety of symptoms and findings, including arthritic changes 
in the right sacroiliac joint, that were a direct result of 
the veteran's duties in Vietnam, where he was constantly 
carrying a pack that weighed 100 pounds or more.  The same 
physician had made a similar opinion in a December 1999 
letter.  

The private medical opinion set forth in March 2003 and 
December 1999 provides only limited support for the veteran's 
claim.  The veteran's DD 214 reflects that his MOS was armor 
crewman, which is inconsistent with the history set forth in 
the March 2003 and December 1999 opinions (carrying 100 
pounds of gear through the jungle).  The Court has held that 
VA cannot reject a medical opinion simply because it is based 
on a history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  In this 
case, the history supplied by the veteran appears inaccurate 
when compared to his DD 214 and thus the medical opinion is 
not probative.  Further, the history makes no reference to a 
post-service career that involved heavy lifting.  The March 
2003 opinion and the similar December 1999 opinion fail to 
address the veteran's post-service employment history, which 
included years of physical labor, limiting the probative 
value of the medical opinion.   

The report of a September 2001 VA examination provides a 
pertinent diagnosis of degenerative joint disease of the 
spine, shoulders and hips.  The examiner noted that the 
veteran worked for 13 years at a job requiring him to lift up 
to 75 pounds.  The examiner stated that degenerative joint 
disease of the large joints was more common in individuals 
who were involved in physical labor lifting and carrying and 
its onset was usually after age 40.  The examiner stated that 
the veteran's degenerative joint disease was not specifically 
related to military service.  

The September 2001 VA opinion is probative evidence against 
the veteran's claim for service connection.  It was based on 
a review of the veteran's medical records.  It is also 
supported with a rationale that make references to the 
veteran's service and post-service activities.  These 
references make for a more convincing rationale.  The medical 
opinion also responds to the private medical opinion set 
forth in March 2003 and December 1999.  Overall, the June 
2003 VA medical opinion is strong evidence against the 
veteran's claim and outweighs the evidence in favor of the 
claim.  The service and post-service medical record also 
provides evidence against this claim.

The Board recognizes the assertions set forth by the veteran 
and his father, mother and spouse that he now has arthritis 
of multiple joints that was due to or incurred during active 
duty.  However, these contentions do not support his claim.  
The veteran and his family members are not competent to 
diagnose the etiology of his disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As a result, their assertions cannot constitute competent 
medical evidence that his arthritis is due to active duty.  

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to service connection on a direct 
or presumptive basis for arthritis of multiple joints.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in April 2001, December 2003 
and March 2005; a rating decision dated in June 2000; a 
statement of the case dated in February 2002; and 
supplemental statements of the case dated in February 2004, 
August 2004 and March 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the underlying claim for service connection on 
its merits, the evidence considered, the pertinent laws and 
regulations with respect to service connection, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant these 
claims.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  With 
regard to the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the claim was reopened, notice of the new and 
material standard is not required. 

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted a VA examination with respect to the claim on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

ORDER

New and material evidence having been received, the claim for 
service connection for arthritis of multiple joints is 
reopened; to this extent only, the appeal is granted.

Service connection for arthritis of multiple joints is 
denied.  



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


